Title: From George Washington to Robert Morris, 30 August 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Rocky Hill Augst 30th 1783.
                        
                        I take the earliest opportunity of informing you, that the Baron Steuben has returned from Canada without
                            being able to accomplish any part of the business he had in charge. In consequence of which and of the late Season of the
                            Year, I have judged it impossible to take possession of the Western Posts this fall and have ordered a Stop to be put to
                            the movement of Troops and Stores and to the preparations which were making to that purpose: of which I have given notice
                            to the Qr Mr Genl & to the Contractors & have taken every other precaution in my power to prevent the
                            accumulation of unnecessary expences. I have &c.
                        
                            G. Washington.
                        
                    